DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 31st, 2021 has been entered. Claims 1-20 remain pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/05/2021, 03/31/2021, and 05/06/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-4, 6, 8, 11-14, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krall (US 4296900 A).
For claim 1, Krall discloses an apparatus (Figs. 1-3), comprising: a nacelle of an aircraft engine (fuselage is an enclosure, or nacelle, of engine 14); and a multi-segment chine (24 and 16) coupled to the nacelle, the multi-segment chine including a first segment (24) and a second segment (16) respectively located on the nacelle, the first segment oriented along a fore-aft direction (Figs. 1 and 3, left-right direction), the first segment rotatable relative to the nacelle about an axis of rotation (axis at hinge 26), the axis of rotation substantially perpendicular to a plane of the first segment defined by an outer mold line of the first segment (Fig. 3, axis at 26 runs in-out of the figure, which is substantially perpendicular to plane of 24 as defined by outer mold line of cross sectional view), the second segment fixedly coupled to the nacelle such that the second segment is stationary relative to the nacelle (Fig. 1, 16 is fixedly coupled to the nacelle), the second segment extending outwardly from an outer surface of the nacelle (Fig. 1), the second segment oriented along the fore-aft direction (Figs. 1 and 3, left-right direction), the second segment substantially coplanar with the first segment (Fig. 3, segments are coplanar).
For claim 2, Krall discloses the apparatus of claim 1, wherein the first segment is a leading segment of the multi-segment chine (24 is at the leading edge), and the second segment is a trailing segment of the multi-segment chine (16 is trailing 24).
For claim 3, Krall discloses the apparatus of claim 1, wherein the fore-aft direction is substantially parallel to a central axis of the nacelle (Fig 1, central axis of nacelle runs left-right, substantially parallel to fore-aft direction).
For claim 4, Krall discloses the apparatus of claim 1, wherein the first segment is rotatable between a first position (Fig. 2) and a second position (Fig. 3), the second position angularly displaced from the first position (24 rotates through an angle from Fig. 2 to 3).
For claim 6, Krall discloses the apparatus of claim 4, wherein the first position is a deployed position (Fig. 2, 24 is deployed upward) and the second position is a stowed position (Fig. 3, 24 is stowed downward).
For claim 8, Krall discloses the apparatus of claim 4, wherein the multi-segment chine is configured to: generate a first vortex when the first segment is in the first position (Fig. 2, the position of 24 would generate a vortex when exposed to a free stream of fluid); and generate a second vortex when the first segment is in the second position (Fig. 3, the position of 24 would generate a vortex when exposed to a free stream of fluid), the second vortex differing from the first vortex (the vortices would necessarily be different by nature of the differing position of the segment relative to the fluid).
For claim 11, Krall discloses a method, comprising: rotating a first segment (24) of a multi-segment chine (24 and 16) coupled to a nacelle of an aircraft engine (fuselage is an enclosure, or nacelle, of engine 14) relative to a second segment of the multi-segment chine, the first segment oriented along a fore-aft direction (Figs. 1 and 3, left-right direction), the first segment rotatable relative to the nacelle about an axis of rotation (axis at hinge 26), the axis of rotation substantially perpendicular to a plane of the first segment defined by an outer mold line of the first segment (Fig. 3, axis at 26 runs in-out of the figure, which is substantially perpendicular to plane of 24 as defined by outer mold line of cross sectional view), the second segment fixedly coupled to the nacelle such that the second segment is stationary relative to the nacelle (Fig. 1, 16 is fixedly coupled to 10), the second segment extending outwardly from an outer surface of the nacelle (Fig. 1), the second segment oriented along the fore-aft direction (Figs. 1 and 3, left-right direction), the second segment substantially Fig. 3, segments are coplanar), the first and second segment respectively located on the nacelle (Fig. 1).
For claim 12, Krall discloses the method of claim 11, wherein the first segment is a leading segment of the multi-segment chine (24 is at the leading edge), and the second segment is a trailing segment of the multi-segment chine (16 is trailing 24).
For claim 13, Krall discloses the method of claim 11, wherein the fore-aft direction is substantially parallel to a central axis of the nacelle (Fig 1, central axis of nacelle runs left-right, substantially parallel to fore-aft direction).
For claim 14, Krall discloses the method of claim 11, wherein rotating the first segment includes rotating the first segment between a first position (Fig. 2) and a second position (Fig. 3), the second position angularly displaced from the first position (24 rotates through an angle from Fig. 2 to 3).
For claim 16, Krall discloses the method of claim 14, wherein the first position is a deployed position (Fig. 2, 24 is deployed upward) and the second position is a stowed position (Fig. 3, 24 is stowed downward).
For claim 18, Krall discloses the method of claim 14, further comprising: generating a first vortex via the multi-segment chine when the first segment is in the first position (Fig. 2, the position of 24 would generate a vortex when exposed to a free stream of fluid); and generating a second vortex via the multi-segment chine when the first segment is in the second position (Fig. 3, the position of 24 would generate a vortex when exposed to a free stream of fluid), the second vortex differing from the first vortex (the vortices would necessarily be different by nature of the differing position of the segment relative to the fluid).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krall in view of Backlund et al (“Backlund”) (US 3756529 A).
For claim 5, Krall discloses the apparatus of claim 4, but fails to disclose that the first segment is positioned within a slot formed in the outer surface of the nacelle, the slot oriented along the fore-aft direction, the first segment rotatable within the slot between the first position and the second position.
However, Backlund teaches a first segment (stabilizer 14) is positioned within a slot formed in the outer surface of a nacelle (fairing 38), the slot oriented along the fore-aft direction (Figs. 4-6), the first segment rotatable within the slot between the first position and the second position (Col 2, lines 59-61, “This cutout portion permits movement of the stabilizer 14 between its maximum up and down position without interference from fairing 38”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Krall by having the first segment be positioned within a slot formed in the outer surface of the nacelle, the slot oriented along the fore-aft direction, the first segment rotatable within the slot between the first position and the second position 
For claim 15, Krall discloses the method of claim 14, but fails to disclose that the first segment is positioned within a slot formed in the outer surface of the nacelle, the slot oriented along the fore-aft direction, the first segment rotatable within the slot between the first position and the second position.
However, Backlund teaches a first segment (stabilizer 14) is positioned within a slot formed in the outer surface of a nacelle (fairing 38), the slot oriented along the fore-aft direction (Figs. 4-6), the first segment rotatable within the slot between the first position and the second position (Col 2, lines 59-61, “This cutout portion permits movement of the stabilizer 14 between its maximum up and down position without interference from fairing 38”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Krall by having the first segment be positioned within a slot formed in the outer surface of the nacelle, the slot oriented along the fore-aft direction, the first segment rotatable within the slot between the first position and the second position as disclosed by Backlund. One of ordinary skill in the art would have been motivated to make this modification to provide a more streamlined aerodynamic profile for drag reduction purposes.

Claims 9, 10, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krall in view of Jain et al (“Jain”) (US 20080267762 A1).
For claim 9, Krall discloses the apparatus of claim 1, further comprising: an actuation mechanism operatively coupled to the first segment (38), the actuation mechanism configured to rotate the first segment about the axis of rotation (Col 3, lines 7-9, “Appropriate mechanisms such as hydraulic actuators 38, 40 are employed to move the structural elements 24, 30 to and from their respective positions”); but fails to teach a controller operatively coupled to the actuation mechanism, the controller configured to control the actuation mechanism.
	However, Jain teaches a controller operatively coupled to the actuation mechanism, the controller configured to control the actuation mechanism (Fig. 7, controller 62 coupled to actuator 56).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Krall by having a controller operatively coupled to the actuation mechanism, the controller configured to control the actuation mechanism as disclosed by Jain. One of ordinary skill in the art would have been motivated to make this modification to provide control of “a dual-configuration airfoil having a thin profile which is adapted to foster high-speed flight, and having a pivotable portion on the upper surface which is movable upwardly for selectively increasing the thickness of the airfoil” (Krall, Abstract) in order to provide the optimal thickness of airfoil for certain flight conditions.
For claim 10, Krall as modified discloses the apparatus of claim 9, but fails to disclose wherein the controller is configured to command the actuation mechanism to rotate the first segment in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft, a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft.
However Jain teaches that the controller is configured to command the actuation mechanism to rotate the first segment (Para 0037, “The sensor 61 detects the operability condition and communicates with the controller 62 to pivot the airflow 50 about the pivot mount 64 via the actuator assembly 56”) in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft (Para 0037, “the operability condition includes a cross-wind condition”, which is associated with the attitude of the aircraft relative to the wind), a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Krall as modified by having the controller configured to command the actuation mechanism to rotate the first segment in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft, a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft as disclosed by Jain. One of ordinary skill in the art would have been motivated to make this modification to selectively move the first segment in response to varying flight conditions in order to provide optimal airfoil thickness.
For claim 19, Krall discloses the method of claim 11, further comprising: an actuation mechanism operatively coupled to the first segment (38), the actuation mechanism configured to rotate the first segment about the axis of rotation (Col 3, lines 7-9, “Appropriate mechanisms such as hydraulic actuators 38, 40 are employed to move the structural elements 24, 30 to and from their respective positions”), but fails to disclose controlling an actuation mechanism via a controller operatively coupled to the actuation mechanism.
	However, Jain teaches controlling an actuation mechanism via a controller operatively coupled to the actuation mechanism (Fig. 7, controller 62 coupled to actuator 56).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Krall by controlling an actuation mechanism via a controller operatively coupled to the actuation mechanism as disclosed by Jain. One of ordinary skill in the art would have been motivated to make this modification to provide control of “a dual-configuration airfoil having a thin profile which is adapted to foster high-speed flight, and having a pivotable portion on the upper surface which is movable upwardly for selectively increasing the thickness of the airfoil” (Krall, Abstract) in order to provide the optimal thickness of airfoil for certain flight conditions.
For claim 20, Krall as modified discloses the method of claim 19, but fails to disclose wherein controlling the actuation mechanism includes commanding the actuation mechanism, via the controller, to rotate the first segment in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft, a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft.
However Jain teaches that controlling the actuation mechanism includes commanding the actuation mechanism, via the controller, to rotate the first segment (Para 0037, “The sensor 61 detects the operability condition and communicates with the controller 62 to pivot the airflow 50 about the pivot mount 64 via the actuator assembly 56”) in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft (Para 0037, “the operability condition includes a cross-wind condition”, which is associated with the attitude of the aircraft relative to the wind), a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Krall as modified by having the controller configured to command the actuation mechanism to rotate the first segment in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft, a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft as disclosed by Jain. One of ordinary skill in the art would have been motivated to make this modification to selectively move the first segment in response to varying flight conditions in order to provide optimal airfoil thickness.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 7 and 17, Krall discloses the claim limitations of the parent claims, as discussed above. However, Krall fails to disclose that a portion of the first segment is extended outwardly in the deployed position and that the same portion is retracted inwardly in the stowed position. The first segment of Krall’s invention rotates in a manner such that one of ordinary skill in the art would not be motivated to make this modification.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642